Third District Court of Appeal
                               State of Florida

                         Opinion filed November 4, 2020.
         Not final until disposition of timely filed motion for rehearing.
                               ________________

                               No. 3D20-1022
                        Lower Tribunal Nos. 11-23185,
                            12-9532 & 15-24654
                            ________________

                               Fenel Moltime,
                                    Appellant,

                                         vs.

                            The State of Florida,
                                    Appellee.


      An Appeal under Florida Rule of Appellate Procedure 9.141(b)(2) from the
Circuit Court for Miami-Dade County, Ellen Sue Venzer, Judge.


      Fenel Moltime, in proper person.

     Ashley Moody, Attorney General, and Magaly Rodriguez, Assistant Attorney
General, for appellee.


Before LOGUE, SCALES and LINDSEY, JJ.

      PER CURIAM.

      Affirmed.